Citation Nr: 1418598	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  10-48 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an increased rating for lumbar spine strain status post laminectomy with degenerative changes, currently rated at 20 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October  1963 to September 1967, with additional periods of reserve service.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

It appears that the most recent VA spine examination was in July 2010, nearly four years ago. The Veteran's representative has alleged that an October 2010 MRI shows that the Veteran's back disability has worsened since then.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA spine examination  to ascertain the current severity of his service-connected lumbar spine disability.  The claims file should be made available to the examiner for review.  

All examination findings should be reported to allow for application of pertinent VA rating criteria.  

Range of motion testing should be accomplished.  The examiner should also clearly report at what point (in degrees), if any, the range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported (in degrees, if possible), including during flare-ups.

The examiner should also address whether the Veteran suffers from any neurological impairments, to include bowel or bladder impairment or radiculopathy, as due to his lumbar spine disability.  The frequency and duration of any incapacitating episodes over the previous 12 months should also be reported.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  The Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

